            Case 1:19-cv-00521-EAW Document 21 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

DWAYNE FAMBO,

                                    Plaintiff,

      -v-                                                        1:19-CV-00521-EAW

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY

                                    Defendant.



                      STIPULATION FOR ATTORNEY FEES
                   UNDER THE EQUAL ACCESS TO JUSTICE ACT


       IT IS HEREBY STIPULATED by and between Joshua L. Kershner, Special

Assistant United States Attorney, for James P. Kennedy, Jr., the United States Attorney for

the Western District of New York, attorneys for the Defendant herein, and Corinne Manfredi,

Esq., attorney for the Plaintiff, that the Commissioner of Social Security pay to the Plaintiff

attorney fees in the amount of $7,743.01, plus $400.00 in costs, pursuant to the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412, in full satisfaction of any and all claims under the

EAJA. The attorney’s fees may be paid to Plaintiff’s counsel if Plaintiff agrees to assign the

fees to counsel, and provided that Plaintiff owes no debt to the Federal Government that is

subject to offset under the U.S. Treasury Offset Program.
       Case 1:19-cv-00521-EAW Document 21 Filed 12/08/20 Page 2 of 2



     DATED: Buffalo, New York, November 30, 2020.


                                  JAMES P. KENNEDY, JR.
                                  United States Attorney
                                  Western District of New York


                            BY:   /s/ Joshua L. Kershner
                                  Joshua L. Kershner
                                  Social Security Administration
                                  Office of General Counsel
                                  26 Federal Plaza
                                  Room 3904
                                  New York, NY 10278
                                  212-264-2592
                                  Fax: 212-264-6372
                                  Email: joshua.kershner@ssa.gov


                            BY:   /s/ Corinne Manfredi, Esq.
                                  Corinne Manfredi, Esq.
                                  Law Offices of Kenneth Hiller
                                  6000 North Bailey Avenue, Suite 1A
                                  Amherst, NY 14226
                                  716-564-3288
                                  Email: cmanfredi@kennethhiller.com



SO ORDERED:



HONORABLE ELIZABETH A. WOLFORD
DISTRICT JUDGE
UNITED STATES DISTRICT COURT

        12/08/2020
DATED: _______________________




                                     2
